         Case 1:18-cv-06835-MKV Document 62 Filed 05/21/20 Page 1 of 1

                                                              USDC SDNY
                                                              DOCUMENT
UNITED STATES DISTRICT COURT                                  ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                 DOC #:
                                                              DATE FILED: 5/21/2020
 TIME, INC., SYNAPSE GROUP, INC., and
 SYNAPSECONNECT, INC.,

                           Plaintiffs,
                                                                 1:18-cv-06835 (MKV)
                    -against-
                                                                      ORDER
 MUTUAL INSURANCE COMPANY
 LIMITED,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of letters from the parties, dated May 6, 2020, requesting leave to

file simultaneous motions for summary judgment. This request is GRANTED. Accordingly, IT

IS HEREBY ORDERED that the parties shall coordinate their Rule 56.1 Statements as required

by this Court’s Individual Rules of Practice in Civil Cases. IT IS FURTHER ORDERED that the

parties shall file their contemplated motions for summary judgment by June 8, 2020. Responses

are due by July 8, 2020, and replies are due by July 29, 2020.


SO ORDERED.
                                                     _________________________________
Date: May 21, 2020                                   MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
